Citation Nr: 0123537	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION 

The veteran served on active duty from November 1975 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 RO decision which denied 
service connection for PTSD.  In July 2001, a hearing was 
conducted before the Board.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and during service she did not sustain a stressor 
which might lead to PTSD.  

2.  PTSD was first manifest and diagnosed many years after 
service, and it was caused by civilian stressors, including 
childhood abuse, and not by any incident of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show she had active 
duty in the Army from November 1975 to December 1976.  Her 
military occupational specialty was clerk typist.  She had no 
foreign service and did not engage in combat.  Service 
medical records include a September 1975 pre-enlistment 
examination which noted no psychiatric abnormality.  October 
1976 medical records mention the veteran was undergoing court 
martial proceedings for refusing to get her hair cut, and for 
unspecified reasons she wanted a profile so she would not 
have to do physical training; examination showed no 
disqualifying physical condition, and she was returned to 
duty.  An undated medical record notes the veteran was 
referred, by the Judge Advocate General's office, for 
dermatology evaluation of her scalp and hair, and it was 
noted she had an "Afro" haircut; examination noted that the 
scalp and scalp hair with Afro hairstyle were normal, with no 
disease found.  A treatment report, dated in December 1976, 
noted the veteran's complaints of stress and insomnia.  An 
assessment of acute situation anxiety was given.  The report 
of the veteran's discharge examination, dated in December 
1976, noted her complaints of nervousness and insomnia.  The 
veteran was given an administrative discharge from service in 
December 1976, with an honorable discharge.
 
In February 1999, the veteran filed her claim for service 
connection for PTSD.  On her application form, the veteran 
noted post service treatment for these conditions beginning 
in 1997 or 1998.  In February 1999, the RO sent 
correspondence to the veteran seeking additional information 
regarding her post- service medical treatment (release forms 
for her completion were provided); she was told of the type 
of evidence she could submit; and she was told to complete an 
enclosed questionaire concerning stressors for PTSD.

Medical treatment reports, dated from January 1989 to June 
2000, were retrieved from various VA medical centers in and 
around Baltimore, Maryland.  A January 1989 report revealed 
treatment for a right knee disorder.  A hospitalization 
report, dated in July 1998, noted that the veteran was 
admitted to the detoxification unit for rehabilitative 
treatment of intravenous heroin and crack cocaine addiction.  
The report noted that the veteran had an extensive history of 
illegal drug use beginning around the age of 11.  In 
discussing the veteran's psychiatric history, the report 
noted that it was "[p]ositive for problems when she was 15 
years old.  She apparently experienced sexual trauma in her 
earlier years."  Physical examination revealed sclerosed arm 
veins and needles scars on both legs.  A mental status 
examination revealed the veteran to be cognitively and 
emotionally intact, without evidence of any severe depression 
or psychotic thinking.  The veteran was discharged following 
a two-week stay with diagnoses of: (1) intravenous heroin 
dependence, (2) crack cocaine dependence, (3) alcohol abuse, 
(4) nicotine dependence, and (5) possible borderline 
personality disorder.

A subsequent hospital admission report, dated in September 
1998, noted that the veteran was admitted for Milieu therapy 
and individual and group psychotherapy from July 1998 through 
September 1998.  The report of this admission noted discharge 
diagnoses of opioid, cocaine and alcohol dependence.  The 
report also noted that the veteran was discharged "improved, 
competent and employable with a fair prognosis."

A medical report, dated in March 1999, was received from the 
Department of Social Services.  This report noted the 
veteran's family history of mental illness.  The report also 
noted that the veteran "has been the victim of prolonged 
verbal, physical, emotional [and] sexual abuse as a child and 
has had lifelong struggle with anxiety.  Has also suffered 
traumas from military service."  The report concluded with 
diagnoses of: (1) obsessive-compulsive disorder, (2) PTSD, 
and (3) polysubstance dependence, early full remission.  A 
subsequent medical treatment report, also dated in March 
1999, noted diagnoses of: (1) combination drug dependency, 
(2) prolonged PTSD, (3) obsessive compulsive disorder, and 
(4) bi-polar depression.

In October 1999, the RO sent the veteran correspondence 
requesting additional evidence showing current treatment for 
PTSD, as well as evidence "showing a reasonable possibility 
that your disability was caused by injury or disease which 
began or was made worse during military service."

A medical treatment letter, dated in October 1999, was 
received from "W. Sherod Williams, PhD, Clinical 
Psychologist."  This letter noted that the veteran underwent 
a psychological assessment which "involved the 
administration of psychological testing (MMPI), clinical 
interview and a review of her prior VA treatment records and 
her records at MCVET, a residential treatment program."  The 
letter stated:

As a result of these procedures, I 
determined that [the veteran] suffers 
from an affective disorder (manic 
depression) and obsessive compulsive 
traits.  In addition, she reports a 
history of chronic polysubstance abuse 
that is being treated.  Through the 
rehabilitation program at MCVET, she 
currently maintains her sobriety.

As a result of her condition, the report noted that the 
veteran is unable to maintain gainful employment over 
prolonged periods.  Along with this letter was an undated 
report of mental assessment of ability to do work related 
activities.

In March 2000, the RO sent the veteran correspondence 
requesting additional evidence in support of her claim for 
service connection for PTSD.  In May 2000, acting in response 
to the RO's request, the veteran submitted a variety of 
records and materials in support of her claim.  

The veteran submitted numerous inservice certificates of 
achievement and letters of commendation, dated from December 
1975 to March 1976.  She also submitted several service 
personnel and medical records.  A special court-martial 
Order, dated in December 1976, noted that the veteran had 
been found guilty of failing to obey a lawful order in 
violation of Article 92, Uniform Code of Military Justice.  
The order at issue involved getting the veteran's haircut to 
confirm to Military regulations.  A sentence of reduction to 
the grade of E-2 was indicated. 

A notice of recommended discharge letter, dated in December 
1976, noted that the veteran's "present attitude toward the 
military service has reflected on your job performance and 
after counseling, your attitude has not changed.  On several 
occasions you have been counseled to adopt a life style 
compatible with the customs of miliary service.  This has 
been noted and discussed with you with negative results."  
The report indicated that an honorable discharged had been 
recommended.   A subsequent notice letter, dated in December 
1976, was signed by the veteran and indicated that she 
voluntarily consented to her discharge pursuant to the 
provisions of paragraph 5-37, Army Regulations 635-200.

An unsigned letter to the President of the United States from 
the veteran's mother, dated in May 1977, noted her 
unhappiness with the veteran's treatment while in the 
service.  A response letter, dated in June 1977, from J. 
Tenhet, Brigadier General, United States Army, noted that the 
veteran "was convicted of failing to obey an order in 
violation of Article 91 [sic], Uniform Code of Military 
Justice.  A court consisting of male and female service 
members, after hearing evidence on both sides of the issue, 
concluded that her hairstyle was not in conformity with the 
applicable regulation."

The veteran also submitted an undated and unsigned letter 
from "Rod Williams, PhD."  This letter noted the veteran's 
prior evaluation in the summer and fall of 1999.  Based upon 
that evaluation, the letter indicated that that the veteran 
"evidence[d] symptoms of Post Traumatic Stress Disorder 
(PTSD), obsessive-compulsive disorder OC), bipolar affective 
disroder BP) and polysubstance abuse (in remission)."  The 
report then noted:

In my professional opinion, I believe 
your unpleasant experience and treatment 
while you served in the military was due 
to both sexual and racial trauma and 
probably contributed to or exacerbated 
the disabling effects of your present 
psychological condition.

In support of her claim, the veteran also submitted several 
newspaper articles discussing her court-martial.  These 
articles noted the veteran's contentions that these 
activities were the result of racism and sexual harassment. 

A decision from the Social Security Administration, dated in 
May 2000, noted that the veteran was awarded disability 
insurance benefits.  The decision included a finding that the 
veteran has severe impairments from affective and anxiety 
related disorders.  Along with this decision was a medical 
evaluation report, dated in May 2000, from J. Saffer, Ph.D.  
The report noted that the veteran "appears to also be 
evincing a post-traumatic stress disorder.  She spoke about 
some of the early stress in terms of being tied up and 
abused.  She said there were other traumas which she did not 
wish to speak about."  The report concluded with an 
assessment of PTSD, obsessive/compulsive disorder, dysthymic 
disorder and polysubstance dependence, partial remission.  

In June 2000, a VA examination for PTSD was conducted.  The 
report of this examination noted the veteran's current 
complaints of extreme anxiety, being easily overwhelmed and 
easily startled.  The report noted that the veteran "claims 
that she was sexually harassed [during her active duty 
service] by the supervisors and described the sexual 
harassment as them telling her to cut her hair."  Prior to 
these actions, the veteran reported that she was an excellent 
soldier.  Following her discharge from the service, the 
veteran indicated that her "substance abuse became more 
pronounced."  The VA physician noted that he had reviewed 
the veteran's entire claims file, including her inservice 
records and achievement awards.  In discussing her social 
history, the report stated:

The patient has an associate degree in 
applied sciences and retail business, and 
these are from NASSAU and college.  She 
has worked as a travel agent and has 
worked in sales.  She has been 
incarcerated for stealing, and this she 
used for her drug habit, and now lives in 
McVets.

In discussing her developmental history, the report noted 
that the veteran "claims sexual abuse, was raped at age 13 
and held hostage, beaten up by mother and by other members 
and friends."  As to her military history, the report 
stated:

She enlisted in 1975 with her sister.  
She claims that basic training in AIT was 
secondary.  Her MOS was clerk typist.  
She has had a conflict with a senior MPO 
about her hairstyle.  She was court 
martialed for failure to obey.  She asked 
to be discharged from the service and 
became a famous case.  She was discharged 
honorably.  

Physical examination revealed a well-dressed and groomed 
female, who was coherent and cooperative.  The report noted 
that the veteran was initially crying and angry during the 
interview because she had not been properly informed 
concerning the time and date of the examination.  There was 
no psychotic decompensation and quality of affect was 
shallow.  The veteran was alert, oriented in time, place and 
personal identification.  Recent and remote memory were 
intact, and judgment was, by history, probably not good.  The 
report noted the following diagnoses: (1) PTSD, chronic, 
secondary to childhood sexual trauma; (2) obsessive-
compulsive traits; (3) polysubstance dependence, in 
remission; (4) personality disorder, mixed, with borderline 
and antisocial features.  The VA examiner further stated:

The patient has a history of trauma, 
which only the trauma exposed to in 
childhood meets criteria A of DSM-IV 
criteria for post-traumatic stress 
disorder.  Besides that, she meets 
criteria C and D.  The harassment and 
problems that she had in the military do 
not meet criteria A, according to DSM-IV.  
There are also some criteria for 
obsessive compulsive disorder.  For the 
criteria for personality disorder, she 
certainly meets both of them.  There is 
no evidence at this time of depression 
and bipolar disorders.  When the patient 
was seen, she was judged to be not a 
danger to self or others and competent 
for V.A. purposes.

A letter from the veteran's mother, dated in February 2001, 
noted that "[a]ll of her above downfalls stem from the hair 
incident while in the service."  

Medical treatment letters, dated in April 2000, January 2001 
and June 2001, were submitted herein from T. Khazan, M.D.  In 
his April 2000 letter, Dr. Khazan noted that she had been 
treating the veteran for the past 5 months for PTSD and 
Bipolar disorder.   The letter stated that the veteran "was 
traumatized in the military through sexual harassment and 
racism.  She was singled out and repeatedly humiliated and 
scapegoated.  This resulted in the development of severe 
anxiety with resultant insomnia, social isolation, 
hypervigelence and eventually increasing substance abuse.  
Although [the veteran] was exposed to some trauma during her 
childhood, she was asymptomatic prior to entering the 
military.  Clearly, the military trauma was etiologically the 
significant trigger and precipitant of her current PTSD."  
The January 2001 letter from Dr. Khazan noted that the 
veteran was being treated for prolonged PTSD, co-morbid 
obsessive/compulsive disorder and bipolar disorder.  The 
letter also reiterated Dr. Khazan's opinion that the 
veteran's condition was triggered by her "military trauma."  
In the June 2001 letter, Dr. Khazan noted that the veteran 
"has had severe depressive symptoms since mid-May, and is 
now in the process of a change in medication." 

In July 2001, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that prior to the 
inservice actions concerning the length of her hair, she had 
performed far above the expected standards and received top 
honors for her military service.  The veteran indicated that 
she initially had her hair cut twice based upon orders, but 
was told further shortening was needed.  The veteran 
testified that she refused to get it cut a third time because 
it was her belief that her hairstyle was within regulation.  
In discussing her preservice history, the veteran indicated 
that she had been the victim of sexual assault while in her 
teens.  Although she sought treatment following this 
preservice event, she noted that no psychiatric diagnosis was 
given and that she had no mental problems upon entering 
active duty service.  Following her discharge from the 
service, the veteran reported that she felt betrayed by her 
country and "just started using drugs to medicate myself."  
She testified that she first sought treatment for this 
condition in 1988 at the VA medical center in Baltimore, 
Maryland.  She also noted treatment at the [redacted] 
Center.  In her testimony, the veteran's sister stated that 
she had also been asked to cut her hair while in the service 
with the veteran, but that this request was not followed up.  
She testified that it was her belief that the veteran was 
clearly being picked on to be made an example of.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) and implementing regulations 
published by VA on August 29, 2001, which are effective from 
date of the enactment of the VCAA, November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  Regarding the 
"duty to notify," the Board finds that the RO's 
development/notice letters, rating decisions and statement of 
the case furnished to the veteran and her representative in 
connection with this appeal provided sufficient notice of the 
kind of information she would need to substantiate her claim.  
Furthermore, with respect to the duty-to-assist provisions of 
the VCAA, the record reflects that the veteran has been 
provided a medical examination for her disability and 
development efforts have been completed to the extent 
possible to obtain relevant VA medical records and/or provide 
the veteran the opportunity to do either submit or authorize 
VA to obtain private medical records.  It is also not shown 
by the record on appeal that there exists any additional 
evidence that would be necessary to substantiate her claim.  
Further, the RO has adjudicated the veteran's claim on the 
merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by a disposition of his appeal at this time.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (1991); 38 C.F.R. § 
3.303 (2000).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (2000)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2000).  Under the current regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

In interpreting the now third element (an inservice 
stressor), the United States Court of Appeals for Veterans 
Claims (Court) determined that the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2001).  The Court held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d), (f) (2000); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  
Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).

In this case, the veteran asserts that she developed PTSD as 
a result of inservice sexual harassment and racism regarding 
her Afro hairstyle.  It is not shown, nor is it alleged, that 
the veteran engaged in combat with the enemy during her 
period of active duty service.

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2000).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

The veteran served on active duty from November 1975 through 
December 1976.  When she was examined for entry into service 
in September 1975, the veteran's psychiatric status was noted 
to be normal.  Accordingly, the veteran is presumed to have 
entered active service in sound condition.  38 U.S.C.A. 
§ 1111 (West 1991).

As noted above, one of the requirements for service 
connection for PTSD is a satisfactory diagnosis of such 
condition. A number of medical records since January 1998 
contain a diagnosis of PTSD.  Nonetheless, to the extent that 
these medical records contain a diagnosis of PTSD, there is 
no clear diagnosis, based on a review of historical records, 
of PTSD related to service.

In support of her claim, the veteran relies on the medical 
opinions of Drs. J. Saffer, R. Williams and T. Khazan.  After 
reviewing these opinions, and the veteran's claims folder, 
the VA doctor, who conducted the June 2000 VA examination for 
PTSD, concluded that the veteran did not have PTSD related to 
service.  The Board finds this VA examiner's assessment to be 
far more persuasive than these other conflicting opinions of 
record.  The VA examiner's opinion is clearly based upon a 
superior review of the historical records herein.  In 
addition, the VA examiner is the only physician to provide 
any specific discussion of the criteria for a PTSD diagnosis 
using the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS. See 64 Fed. Reg. 32,807-08 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(2000) (requiring PTSD diagnoses to conform to the criteria 
in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV)). 

The medical evaluation from J. Saffer, Ph.D., dated in May 
2000, noted an assessment of PTSD.   In discussing the 
stressors leading to this condition, however, Dr. Saffer 
stated only that the veteran "spoke about some of the early 
stress in terms of being tied up and abused.  She said there 
were other traumas which she did not wish to speak about."  
Thus, the PTSD diagnosis contained in this opinion is not 
shown to be related to active duty service.

The October 1999 letter from "W. Sherod Williams, PhD" 
noted that the veteran had underwent "a psychological 
assessment which involved the administration of psychological 
testing (MMPI), clinical interview and review of her prior VA 
treatment records and her records at MCVET, a residential 
treatment program."  The letter then stated that "[a]s a 
result of these procedures, I determined that [the veteran] 
suffers from an affective disorder (manic depression) and 
manifests obsessive compulsive traits."  No diagnosis or 
reference of PTSD was even noted.  

A subsequently received undated and unsigned letter from 
"Rod Williams, PhD," noted that the veteran "evidence[d] 
symptoms of Post Traumatic Stress Disorder (PTSD), obsessive-
compulsive disorder OC), bipolar affective disorder BP) and 
polysubstance abuse (in remission)."  The letter also 
stated:

In my professional opinion, I believe 
your unpleasant experience and treatment 
while you served in the military was due 
to both sexual and racial trauma and 
probably contributed to or exacerbated 
the disabling effects of your present 
psychological condition.

Assuming the authenticity of this letter, the Board still 
finds this opinion to be lacking in probative value.  First, 
despite no new treatment or examinations being shown, this 
letter cites a complete change in diagnosis from the prior 
findings contained in the October 1999 letter.  Although 
previously considered to have an "affective disorder (manic 
depression) and manifests obsessive compulsive traits," the 
veteran now is said to have PTSD, obsessive-compulsive 
disorder, and bipolar affective disorder.  In addition to the 
changing diagnosis, the letter fails to identify the specific 
stressor or stressors upon which the newly acquired diagnosis 
of PTSD is based.  In this regard, the report noted the 
veteran's "unpleasant experience and treatment while you 
served in the military was due to both sexual and racial 
trauma."  There is no reference or mention of the veteran's 
hair, the veteran's court-martial or the events leading up to 
it.  There is also no discussion as to whether this stressor 
meets the criteria listed under DSM-IV.

The medical opinion letters from T. Khazan, M.D., dated in 
April 2000, January 2001 and June 2001, also fail to identify 
the specific stressor or stressors incidents upon which the 
veteran's diagnosis of PTSD was based.  In this regard, the 
April 2000 and January 2001 letters, which are essentially 
the same, stated merely that the veteran "was traumatized in 
the military through sexual harassment and racism.  She was 
singled out and repeatedly humiliated and scapegoat."  There 
is no specific discussion or mention of the veteran's hair, 
her court-martial or the events and circumstances leading up 
to it.  In addition, there is no discussion as to whether 
this stressor meets the criteria listed under DSM-IV.  

In the June 2001 letter, Dr. Khazan noted that the veteran 
"has had severe depressive symptoms since mid-May, and is 
now in the process of a change in medication."  No diagnosis 
of or treatment for PTSD was indicated. 

The most thorough and complete opinion herein is contained 
within the June 2000 VA examination for PTSD.  This is the 
only medical opinion herein that specifically refers to the 
veteran's inservice difficulties involving her Afro 
hairstyle.  In this regard, the report that the veteran 
"claims that she was sexually harassed by the supervisors 
and described the sexual harassment as them telling her to 
cut her hair."  As to her military history, the report 
stated:

She enlisted in 1975 with her sister.  
She claims that basic training in AIT was 
secondary.  Her MOS was clerk typist.  
She has had a conflict with a senior MPO 
about her hairstyle,  She was court 
martialed for failure to obey.  She asked 
to be discharged from the service and 
became a famous case.  She was discharged 
honorably.  

The VA physician also noted that he had reviewed the 
veteran's claims file, including her inservice records, 
inservice achievement awards, records relating to her court-
martial and post service treatment records.  Based upon his 
review, the VA examiner noted, in pertinent part, a diagnosis 
of PTSD.  He also stated, however, that:

The patient has a history of trauma, 
which only the trauma exposed to in 
childhood meets criteria A of DSM-IV 
criteria for post-traumatic stress 
disorder.  Besides that, she meets 
criteria C and D.  The harassment and 
problems that she had in the military do 
not meet criteria A, according to DSM-IV.  

38 C.F.R. § 4.125 (2000) requires PTSD diagnoses to conform 
to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  The only medical 
opinion of record that specifically discusses the stressor 
alleged by the veteran, along with the criteria of DSM-IV, 
concludes that her diagnosis does not.

The veteran's own assertion, and those of her relatives, that 
she has PTSD related to service, are not cognizable evidence 
since, as laymen, they have no competence to give a medical 
opinion on the diagnosis or etiology of a condition. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible medical evidence demonstrates 
there is no satisfactory diagnosis of PTSD related to 
service, and thus one mandatory requirement for service 
connection is not met. 38 C.F.R. § 3.304(f).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2000).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

